Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00742-CR

                                        Andres Solis VIELMA,
                                              Appellant

                                                 v.
                                              The State
                                         The STATE of Texas,
                                               Appellee

                      From the 38th Judicial District Court, Uvalde County, Texas
                                 Trial Court No. 2013-09-12304-CR
                             Honorable Bert Richardson, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

AFFIRMED AS MODIFIED; MOTION TO WITHDRAW GRANTED

           After a trial on the merits, Andres Solis Vielma, appellant, was found guilty of driving

while intoxicated, a third degree felony, and was sentenced to ten years in prison. Appellant timely

filed a notice of appeal.

           Appellant’s court-appointed appellate attorneys have filed a brief in which they thoroughly

examine the record and analyze the applicable law, but ultimately conclude that this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Appellant’s attorneys have provided appellant with copies of
                                                                                                     04-14-00742-CR


the brief and the motion to withdraw, and have informed him of his right to review the record and

file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Although

a copy of the record was provided to appellant, no pro se brief has been filed. 1 We have reviewed

the record and counsel’s brief, and we agree that this appeal is frivolous and without merit. See

Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

         We have the authority to modify the trial court’s judgment in an Anders appeal, and affirm

the judgment as modified. Bray v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort Worth 2005, no

pet.). In its judgment, the trial court assessed court costs against appellant in the amount of

$471.00. At our request, a supplemental record was filed containing a certified bill of costs

prepared by the Uvalde County District Clerk. The bill of costs shows administrative fees and costs

totaling $469.00. The record contains no evidence to support an assessment of court costs in excess

of $469.00. Therefore, we modify the trial court’s judgment to assess court costs in the amount of

$469.00. See Hunt v. State, No. 04-12-00689-CR, 2014 WL 2443812, at *10 (Tex. App.—San

Antonio May 28, 2014, pet. ref’d). We grant counsel’s motion to withdraw, and affirm the trial

court’s judgment as modified. See Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

         No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition




1
 On April 14, 2015, we granted appellant’s motion for access to the appellate record and ordered the district clerk to
prepare and forward appellant a complete duplicate copy of the appellate record. We further notified appellant that
any pro se brief would be due thirty days from the date we received written notice that the district clerk sent him the
appellate record. On April 16, 2015, the district clerk notified this court in writing that she had forwarded a copy of
the appellate record to appellant. Therefore, appellant’s pro se brief was due on May 16, 2015.

Almost two months later, on July 7, 2015, one of appellant’s attorneys filed a letter stating that appellant desired an
extension of time to file his brief and asked her to request an extension on his behalf. On August 5, 2015, we notified
appellant in writing that this case would be set for formal submission on September 2, 2015. To date, no pro se brief
has been filed. Appellant’s request for an extension of time to file a pro se brief is denied as moot.

                                                         -2-
                                                                                      04-14-00742-CR


for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                  Karen Angelini, Justice

DO NOT PUBLISH




                                                -3-